             Case 6:16-cv-00173-RP Document 599 Filed 03/08/19 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                            WACO DIVISION

                                                         §
JANE DOE 1, et al.,                                      §
                                                         §                    6:16-CV-173-RP
                   Plaintiffs,                           §
                                                         §                    Consolidated with
v.                                                       §                    6:17-CV-228-RP
                                                         §                    6:17-CV-236-RP
BAYLOR UNIVERSITY,                                       §
                                                         §
                   Defendant.                            §

                                                    ORDER

           Before the Court is Defendant Baylor University’s (“Baylor”) First Motion to Compel

responses to Baylor’s first, second, and third sets of requests for production (“RFPs”), (Mot., Dkt.

257), and the parties’ responsive briefing, (Resp., Dkt. 271; Reply, Dkt. 278).

           Baylor seeks to compel Plaintiffs’ responses to their first, second, and third RFPs, which

were issued on June 16, 2017, October 13, 2017, and November 2, 2017. (See 1st RFP, Dkts. 240-11;

2d RFP, Dkt. 257-1; 3d RFP, Dkt. 257-2). Among the requests for production, Baylor seeks certain

communications by Plaintiffs with law enforcement, with the United States Department of

Education, with other Baylor students, and with other Jane Doe plaintiffs. Baylor also seeks

production of evidence regarding Plaintiffs’ alleged damages and attorneys’ fees. Plaintiffs respond

that they have ceased production pending resolution of certain discovery motions still pending

before the Court.1 (Resp., Dkt. 271, at 5). Plaintiffs also state that aside from certain objections, they

are working to collect and produce all responsive information. (See id. at 9).

           Since Baylor filed the instant motion on January 24, 2018, over a year has passed as the

Court has worked to resolve other discovery disputes. The Court has reviewed the parties’ briefing

and determined that in the past year, some of the matters in dispute may now be moot, either

1   Plaintiffs specifically note Dkts. 250, 256, and 264, and proper discovery procedures in light of FERPA.

                                                         1
          Case 6:16-cv-00173-RP Document 599 Filed 03/08/19 Page 2 of 2



because the parties have resolved them together, or because of intervening discovery orders.2 In

order to ensure the most efficient use of the parties’ time and the Court’s time, the Court asks the

parties to submit amended briefing on the motion to reflect the state of discovery at this time.

        In light of the Court’s discovery guidance over the past year, the Court encourages the

parties to work together to resolve these issues before requesting further assistance from the Court.

The parties shall confer in good faith prior to the filing of any amended motion, as required under

the federal and local rules. See Fed. R. Civ. P. 26(c)(1); W.D. Tex. Loc. R. CV-7(i).

        Accordingly, IT IS ORDERED that if the parties are able to resolve these issues without

further Court intervention, or the motion is already moot, Baylor shall file a short advisory with the

Court on or before March 22, 2019.

        Alternatively, IT IS ORDERED that if the parties cannot resolve these issues even after

conferring in good faith, Baylor shall file an amended First Motion to Compel responses to Baylor’s

first, second, and third sets of requests for production, (Dkt. 257), on or before March 22, 2019.

Plaintiffs may file an amended response on or before March 29, 2019. Baylor is not required to file

an amended reply, but may do so on or before April 5, 2019. IT IS FURTHER ORDERED that

both parties shall attach a proposed order detailing the relief that they now request.


        SIGNED on March 8, 2019.


                                                     ________________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE




2 For example, the Court has now resolved the pending discovery motions referenced by Plaintiffs, including
in camera review of student records for FERPA compliance.

                                                     2
